GEWIN, Circuit Judge
(dissenting):
Admittedly this is an appealing case in which to find some theory by which the libelant can recover for injuries sustained during what, in the normal course of events, should have been a routine and incident free loading operation. That the injuries resulted from the failure of a cargo sling to hold its cargo makes the libelant’s case all the more attractive. Nevertheless, on the basis of the district court’s findings and the record before us, I am unable to join in the conclusion of the majority that as a matter of law the use of chain slings rendered the ship unseaworthy. In reaching that conclusion the majority fails to take cognizance of the vital factual differences which distinguish this case from those upon which it relies. Its decision is tantamount to holding that if an accident occurs which can not be satisfactorily attributed to an exculpatory cause, the ship is unseaworthy as a matter of law. While disclaiming that it is establishing such a standard, the very factors which it contends limit the scope of the rationale are in themselves exculpatory causes or explanations. Such a result is not sanctioned by decisional law and, in my opinion, renders a shipowner a virtual insurer or guarantor of the safety of seamen employed on its vessel in all circumstances. Mitchell v. Trawler Racer, Inc., 362 U.S. 539, 550, 80 S.Ct. 926, 4 L.Ed. 2d 941, 948-949 (1960); Morales v. City of Galveston, 370 U.S. 165, 82 S.Ct. 1226, 8 L.Ed.2d 412 (1962).
The majority recognizes that “ * * * the defendant had no duty to supply the best, or the most modern, or perfect gear, so long as reasonably suitable.” Nevertheless, it is concluded that because the sling in question failed to perform its assigned task on the occasion in question the ship was unseaworthy. Thus, the *203majority has decided that the district court was clearly erroneous when it found, admittedly by implication, that the sling was reasonably fit for its intended purposes. In support of its position, the opinion relies upon several cases which found unseaworthiness because of the unexplained failure of a piece of equipment to function properly. However, in each of those cases a defect in the equipment or in its design is easily inferrable from the facts of the case. Thus, in Mills v. Mitsubishi Shipping Co., 358 F.2d 609 (5 Cir. 1966) the violent shaking of the winch lever described as a malfunction, was clearly attributable to a defect in the mechanism and in Texas Menhaden Co. v. Johnson, 332 F.2d 527 (5 Cir. 1964) the bending of the crane indicated a defect in the crane itself. Again, in Van Carpals v. The S.S. American Harvester, 297 F.2d 9 (2 Cir. 1962) it was readily inferrable that steam would not have escaped from the valve if it was not defective. The opinion states “the valve was actually not in a safe condition.” Likewise, In Re Read’s Petition, 224 F. Supp. 241 (S.D.Fla.1963) involved a winch which would not hold. Here again, it was obvious that the equipment itself was defective.
No defect in the equipment here involved was shown by the libelant and none is inferrable from the facts disclosed in the record. Nor is this a case in which there is or could be an allegation that the equipment was improperly designed. The design of the equipment was not an issue before the district court. We are dealing with a simple cargo sling and not some complex piece of mechanical equipment requiring scientific and engineering skills in its design. Thus, those cases upon which the majority relies are clearly distinguishable. Similarly, the cases which have established that a vessel may be rendered unseaworthy as a result of cargo handling operations have predicated the finding of unseaworthiness on the improper method of stowing or loading the cargo. See, e. g., Blassingwill v. Waterman Steamship Corp., 336 F.2d 367 (9 Cir. 1964); Ferrante v. Swedish American Lines, 331 F.2d 571 (3 Cir. 1964). Again, no such allegation was made in this case, and there was no showing that the cargo was improperly handled. Rather, we are presented with a complaint which alleges that the equipment used to load heavy steel beams was inadequate to the task attempted, and that as a result of using this inadequate and unseaworthy equipment the libelant was severely injured. After considering conflicting evidence from witnesses who appeared in open court, the district court found that the use of a chain sling was customary in the industry and that such use was not unreasonable. The evidence showed that both chain and cable slings were used in handling steel, and there was opinion testimony that the chains were to be preferred over cable for heavy steel such as was involved here.
Both the libelant and the respondent presented substantial and conflicting evidence in support of their respective contentions. It was for the district court to make the credibility determinations necessary to resolve the factual disputes. Our standard of review precludes us from substituting our judgment for that of the district court if there is substantial evidence to support its conclusions. Mc-Allister v. United States, 348 U.S. 19, 75 S.Ct. 6, 99 L.Ed. 20 (1954). I can not conclude that the factual findings of the district court are clearly erroneous, Smith v. M/V Gisna, 362 F.2d 164 (5 Cir. 1966), or that its legal conclusion that the ship was seaworthy is not supported by the facts found.
Although the use of equipment that is customary and usual in an industry may nevertheless fail to meet the standards of seaworthiness, The T. J. Hooper, 60 F.2d 737, 740 (2 Cir. 1932), the record before us will not support a conclusion that as a matter of law the use of the chain slings failed to meet the standards of seaworthiness. Both chain slings and cable straps had been used at the State *204Docks, and aside from the accident which gave rise to this suit, the evidence showed no other incidents where comparable steel cargo had slipped. Admittedly, some comparatively light, small pieces of steel had fallen on the day of the accident in question. There was a conflict in the evidence as to what caused the small steel to fall. The fact that there was some evidence that chains should not have been used for loading pre-bundled small steel pieces is certainly not conclusive on the issue of whether steel chains were unseaworthy when handling large, heavy steel members.1 The difficulties presented by the weight and size of the large “I” beams could reasonably require equipment substantially different from that needed to handle many small pieces of steel which had been bundled together. The testimony indicated that heavy steel of the type here involved was difficult to load and the possibility that it might slip was well known, regardless of the equipment used.
In holding that the vessel was unseaworthy because the chain slings failed to perform the operation for which they were designed, the majority is confusing situations in which equipment, though operating as designed, nevertheless causes an injury, and circumstances in which equipment, as a result of failing to perform its function as intended and for which it was designed, causes an injury. Those cases involving defective equipment or equipment improperly designed belong to the latter class, and unseaworthiness follows inexorably from the failure to operate properly. See, e. g., Mills, supra. The loading of cargo with equipment that is usual and customary and which is operating as designed free of any defect, however, falls within the former class of situations and the mere occurrence of an accident with resulting injury does not imply unseaworthiness. The transitory carriage of large, heavy steel beams necessary to load a vessel involves, by the very nature of the operation, the continual risk of the steel slipping from its cargo sling and falling. It is a risk which is inherent in the operation, and though it can and must be minimized there was no showing that it can be entirely avoided. Thus, by finding unseaworthiness as a matter of law, this Court is holding that the ship is required to provide a means of loading a vessel which will insure that there can be no slippage of cargo during loading, a standard much greater than reasonable fitness. Since the test for seaworthiness is not whether the equipment is sufficient to prevent injury under all circumstances, but whether it is reasonably fit for its intended purposes, the mere occurrence of a single incident in which a steel beam fell from the chain sling is not, in light of the nature of the risk involved and the lack of any demonstrable or inferrable defect, sufficient to render the vessel unseaworthy as a matter of law. This Court noted in Jefferson v. Taiyo Katum, K.K., 810 F.2d 582, 583 (5 Cir. 1962) that “It will be a rare case where the issue of unseaworthiness as the proximate cause of an injury is to be resolved for or against a shipowner as a matter of law.” Surely this is not such a case.
I respectfully dissent.

. There was some testimony which indicated that the strapping used to hold the small bundles of steel together broke causing the steel to fall. If such was the case, the evidence that the smaller steel fell has even less probative value in establishing that the chains were unseaworthy when used to load the massive “I” beams in question.